Citation Nr: 1639746	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, including uterine fibroids and heavy menstrual periods, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for anemia, to include as secondary to service-connected dyspepsia and/or a gynecological disorder.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard.  She had active duty service from February 1990 to June 1990, and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2007 rating decisions issued by the VA Regional Office (RO) in Montgomery, Alabama.

In February 2013 and October 2015, the Board remanded the Veteran's claims for further development.

Following the March 2016 supplemental statement of the case, additional evidence was added to the record, including VA treatment records.  Although the agency of original jurisdiction (AOJ) has not had an opportunity to review these records in connection with the claims on appeal, and the Veteran has not waived AOJ consideration, as the appeal is being remanded, the AOJ will have an opportunity to review this evidence.  38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2015, the AOJ obtained VA medical opinions to determine the nature and etiology of the Veteran's gynecological disorders, anemia, and sinusitis.  With regard to her gynecological disorders, the examiner opined that the disorders were less likely than not related to her military service.  The examiner reasoned that her service treatment records were silent for any complaints related to any gynecological disorders, and fibroids did not manifest until October 1993, more than one year after she was discharged from active duty.  The examiner noted that fibroids were a diagnosable condition that frequently occurred in woman regardless of military background.  With regard to whether her gynecological disorders were secondary to her service-connected disabilities, the examiner noted that fibroids tumors were not a usual complication of the result of her service-connected disabilities.

Concerning her anemia, the examiner opined that such was less likely than not related to her military service.  The examiner reasoned that her service treatment records did not support her contention of anemia during service.  However, the examiner did opine that her anemia was at least as likely as not secondary to her fibroids with menorrhagia.  The examiner reasoned that heavy menses led to blood loss and resulting anemia.  The examiner also opined that anemia was not likely a result of any service-connected disability.

With regard to the Veteran's sinusitis, the examiner opined that the disorder was less likely than not related to her military service.  The examiner reasoned that her service treatment records did not support her contention of sinus problems during service.  As to whether any sinus problems preexisted her active duty service, the examiner noted that there was inconclusive evidence as to whether sinusitis preexisted service.  The examiner noted that she reported his history of sinusitis in June 1988, but noted that sinusitis was not diagnosed upon examination.  The examiner concluded that sinusitis, which clearly and unmistakably preexisted service, was not aggravated by her service.  The examiner reasoned that although she may have had symptoms prior to service, her treatment records were silent for any complaints of sinusitis during active duty.  Furthermore, the examiner opined that her sinusitis was not related to her active duty service.  The examiner pointed to an April 1991 separation examination which was silent for any complaints or diagnoses related to any sinus problems.

In March 2016, an addendum opinion was obtained from the December 2015 VA examiner.  The examiner opined that her gynecological disorders and anemia were not aggravated by her service-connected disabilities.  The examiner reasoned that both her gynecological disorders and anemia had followed their natural courses and progressions.  Furthermore, the examiner reasoned that her service treatment records did not reflect any incident or injury that caused a permanent worsening of her gynecological disorders and anemia or altered the course of the normal progression of those disorders.

Unfortunately, the Board finds that the December 2015 and March 2016 opinions are inadequate.  With regard to her gynecological disorders and anemia, the Board notes that service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

While the March 2016 opinion noted that the Veteran's gynecological disorders and anemia were not aggravated by her service-connected disabilities, and concluded that both her gynecological disorders and anemia had followed their natural courses and progressions, the examiner failed to provide a rationale or factual basis to support her conclusion.  Moreover, the examiner failed to address any of the Veteran's lay statements concerning her in-service symptoms, and instead relied on the lack on in-service treatment for gynecological- or anemia-related complaints during active duty service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  In this regard, the Veteran is competent to report her own symptoms and in-service experiences, and the Board finds no reason to question her veracity.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

With regard to the Veteran's sinusitis, the examiner offered contradictory statements concerning whether her sinusitis preexisted active duty service.  Specifically, in one section of the opinion, the examiner noted that evidence was inconclusive as to whether sinusitis preexisted service; however, she later concluded that her sinusitis clearly and unmistakably preexisted her active duty service and was clearly and unmistakably not aggravated therein.  Given the contradictory nature of these statements, the Board finds that an addendum opinion is once again necessary.  Furthermore, the examiner once again relied on the lack on in-service treatment for sinus-related complaints of symptoms, in offering a new opinion, the examiner must consider the Veteran's lay statements concerning the onset and continuity of her sinus-related symptoms.  See Dalton Nicholson, supra.  Once again, the Veteran is competent to report her in-service symptoms.  See Layno, supra; Grottveit, supra.

The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Because the December 2015 and March 2016 opinions are inadequate, the Board finds that a remand is necessary to ensure a complete and adequate record upon which to decide her claims.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the December 2015 and March 2016 VA opinions.  If the prior VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning her in-service symptoms, as well as the onset and continuity of those symptoms, the examiner should offer an opinion as to the following inquiries:

a.  With regard to any gynecological disorders diagnosed at any point since September 2005, is it at least as likely as not (a 50 percent or greater probability) that any gynecological disorders had its onset during, or is otherwise related to, her active duty service, to include her service in Southwest Asia.

If the examiner determines that the Veteran's gynecological disorders are not related to her active duty service, is it at least as likely as not (a 50 percent or higher probability) that any gynecological disorders were caused by her service-connected disabilities (currently fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, and functional dyspepsia); and

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's gynecological disorders were aggravated by her service-connected disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

b.  With regard to her anemia, is it at least as likely as not (a 50 percent or greater probability) that anemia had its onset during, or is otherwise related to, her active duty service, to include her service in Southwest Asia.

If the examiner determines that her anemia is not related to her active duty service, is it at least as likely as not (a 50 percent or higher probability) that her anemia was caused by her service-connected disabilities; and

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's anemia was aggravated by her service-connected disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

c.  With regard to the Veteran's sinusitis, did any diagnosed sinus disability clearly and unmistakably preexist her periods of active duty service?

If so, is there clear and unmistakable evidence that such preexisting sinus disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by her periods of active duty service, to include her service in Southwest Asia.  If there was an increase in severity of such disability during her active duty service, was that increase clearly and unmistakably due to the nature progression of the disability?

If not, is it at least as likely as not that any currently-diagnosed sinus disability is related to her active duty service, to include her service in Southwest Asia?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding any in-service incurrence, injuries, or symptoms, as well as any continuity of symptomatology following service, and the opinion and rationale should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of treatment in her service treatment records.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




